Fletcher, J.
In support of the first exception, it was said, that the property in the second mortgage was personal property; that the plaintiff purchased only the equity of redemption of the real estate; and had no right under that purchase to this personal property. The answer to this exception is, that though it is true that the plaintiff purchased only the equity of redemption of the real estate, yet, as the holder of the equity, he has a right to the benefit of all payments made on the note, and that by the provision in the second mortgage, if the defendants disposed of the- property, the proceeds were to be applied in payment of the note. The defendants did dispose of the property, and such disposition was of course a payment on the note, to which the plaintiff was entitled. If the sale had been fair, the credited price would have been the amount of payment, but as the sale was not a fair one, the credited price was not the just measure of the payment to be allowed on the note; but the proper amount was the fair value of the property, which was the amount charged against the defendants by the master. This exception must therefore be overruled.
The defendants next except, that the master has erroneously charged the defendants with the use of this property, in the charge he has made for rent. It appears, by the report, that the master has very fairly and equitably obviate'd this exception, by not allowing any interest on the amount charged for the property sold; for the reason, that in estimating the rent of the works, he included this machinery as a part of them. This exception must therefore be overruled.
The defendants next except, that the master has deducted from the defendants’ charges for repairs $25, being the amount received by the defendants from the insurers upon a policy effected by them, for a loss by fire. The master says, m his report, that he deducted this sum, it not being right that the defendants should be paid twice for the same thing. It certainly would not be right, that the defendants should be *417paid twice, by the plaintiff, for the same thing; but it is certainly right, that the defendants should be paid by rents and profits for repairs they made, and also right that they should retain of the insurance received what they were entitled to by virtue of any legal contract they had made. There was no privity in fact or law between the plaintiff and defendants, in the contract of insurance, and upon no principle can the plaintiff be entitled to the benefit of that contract. The defendants alone effected the insurance, and are exclusively entitled to the benefit of it, and the amount received by them under their policy could not properly be taken into the account, in adjusting the amount for repairs between them and the plaintiff. If a mortgagee gets his interest insured, and receives the amount of the insurance under his policy, it does not affect his claim against the mortgagor. The two claims are wholly distinct and independent. This exception must be sustained, and the report amended accordingly.
The third exception is sustained, and the case recommitted to the master, to amend the report; to bring up the interest; and to audit the account for the repairs since the hearing.